The action is for damages for negligent injuries resulting in the death of Stephen Takacs while an employee of the defendant. Decedent's work was at a furnace. It is claimed that when he opened the door of the furnace gas came out, he inhaled it, it caused him discomfort and illness over a considerable period of time, and finally resulted in *Page 538 
his death. Claim for workmen's compensation was made, but denied by the department of labor and industry for lack of proof of accidental injury in the employment.
There was evidence that on one occasion a "gas and smoke smell" came out of the furnace while decedent was taking iron out of it. The only testimony offered that he had inhaled gas and it had made him sick was that of his own declarations, no part of the res gestæ, and, therefore, incompetent as hearsay.
The medical evidence was that the cause of death was cerebral hemorrhage. There was no testimony that death was caused by the inhalation of gas nor that the furnace was negligently constructed, equipped, or operated.
The court properly directed the verdict and entered judgment for defendant. Affirmed.
BUTZEL, C.J., and WIEST, CLARK, McDONALD, POTTER, SHARPE, and NORTH, JJ., concurred.